           Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 1 of 6




     John J. Duffy (SB No. 6224834)
 1
     Kevin M. Ringel (SB No. 6308106)
 2   Andrew A. Lothson (SB No. 6297061)
     SWANSON, MARTIN & BELL, LLP
 3   330 N Wabash, Suite 3300
     Chicago, Illinois 60611
 4
     Tel: (312) 321-9100
 5   Fax: (312) 321-0990
     jduffy@smbtrials.com
 6   kringel@smbtrials.com
 7   alothson@smbtrials.com

 8   Marc G. Cowden (SB No. 169391)
     Adam Stoddard (SB No. 272691)
 9   SHEUERMAN, MARTINI, TABARI,
10   ZENERE & GARVIN
     1033 Willow Street
11   San Jose, California 95125
     Tel: (408) 288-9700
12   Fax: (408) 295-9900
13   mcowden@smtlaw.com
     astoddard@smtlaw.com
14
     Counsel for Defendant Chart, Inc.
15
16
17                              UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
19
     IN RE PACIFIC FERTILITY CENTER
20
     LITIGATION                               Case No. 3:18-cv-01586-JSC
21
                                              CHART’S STATEMENT REGARDING
22                                            OBJECTIONS TO PLAINTIFFS’
                                              TRIAL EXHIBITS
23
24                                            Pretrial Conference: May 18, 2021
                                              Jury Selection: May 20, 2021
25                                            Trial Date: May 24, 2021
26
                                              Judge: Hon. Jacqueline Scott Corley
27
28


       CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                            CASE NO. 3:18-CV-01586-JSC
                  Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 2 of 6




 1               Pursuant to the Court’s Order of April 30, 2021, Chart submits the following Statement in
 2   support of its objections to (1) Plaintiffs’ inadmissible “other occurrence” trial exhibits, and (2)
 3   Plaintiffs’ use of certain trial exhibits as a basis of their expert’s inadmissible “state of mind” testimony.
 4   Chart requests to have the admissibility of the Plaintiffs’ trial exhibits decided prior to the start of trial.
 5   (ECF No. 777 at 8-9.)
 6               1.     Chart’s objections to Plaintiffs’ “other occurrence” trial exhibits.
 7               Plaintiffs’ Exhibit List includes 74 exhibits that should be excluded for the reasons articulated in
 8   Chart’s Motion in Limine No. 1 [ECF No. 742] and in accord with the Court’s in limine rulings set forth
 9   in the April 30, 2021 Order [ECF No. 777]. These exhibits consist of a hodge-podge of hearsay emails
10   and other materials (e.g., a post-incident recall notice about a different product line) that do not concern
11   the actual product at issue in Plaintiffs’ case against Chart, let alone the same defect and causation
12   theory.
13               As set forth in Chart’s Motion in Limine No. 1, Plaintiffs and their liability expert, Dr. Anand
14   Kasbekar, allege that a welding defect in a fill port in Tank 4 (an MVE 808 cryogenic storage tank
15   equipped with a TEC 3000 electronic controller) caused damage to the embryos stored inside that were
16   owned by Plaintiffs as of March 4, 2018. Plaintiffs have not disclosed the existence of any specific
17   defect in the TEC 3000 electronic controller, let alone supported such a theory with admissible expert
18   opinion testimony. Any “evidence” involving a different tank or controller—other than the subject
19   Tank 4 and its TEC 3000 controller—is classic alleged “other occurrence” evidence, which requires
20   Plaintiffs to establish the stringent “substantial similarity” standard and that the evidence passes muster
21   under both Fed. R. Evid. 401/402/403 and Fed. R. Evid. 801/802/803 before such evidence is admitted
22   at trial.
23               None of the “other occurrence” evidence on Plaintiffs’ proposed Exhibit List meets these
24   standards and, therefore, this evidence is not admissible during the trial set to begin on May 20, 2021.
25   To the contrary, Plaintiffs’ “other occurrence” evidence is riddled with hearsay communications about
26   different tanks and controllers, including tanks and controllers that contained different components or
27   firmware. Indeed, this “evidence” concerns other products alleged to have experienced issues under
28   different circumstances and conditions, while being handled and operated by different facilities and their

                                           1
          CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                               CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 3 of 6




 1   personnel. Some of this “evidence” even involves events that took place after the events at issue in
 2   Plaintiffs’ case—i.e., after March 4, 2018. Plaintiffs’ attempt to introduce this “other occurrence”
 3   evidence will only exacerbate the Rule 403 / “mini trial” conundrum that is inevitable when the parties
 4   start litigating the collateral issue of what did or did not happen with different products. There is also an
 5   inevitable “cumulative” problem should any of these exhibits be admitted.
 6          In sum, Plaintiffs’ Exhibit List makes abundantly clear that Plaintiffs desire to try their case not
 7   based on the facts and circumstances of PFC’s use of Tank 4 and its controller leading up to March 4,
 8   2018, or with respect to the specific condition of Tank 4 and its controller, or even the specific
 9   manufacturing/design defect and causation theory advanced by Plaintiffs and their expert. Instead,
10   Plaintiffs wish to try this case based on unsubstantiated allegations of what may or may not have
11   happened with other tanks and controllers under other circumstances. Courts across the country,
12   including in California, have cautioned trial courts to reject the very trial strategy Plaintiffs are now
13   attempting.
14          In Chart’s previously lodged objections to Plaintiffs’ trial exhibits, it identified the litany of
15   objectionable “other occurrence” type exhibits that were subject to exclusion for the reasons set forth in
16   Motion in Limine No. 1. (ECF No. 760.) Those exhibits and objections are identified again in Exhibit
17   A, which is attached hereto. Exhibit A includes a fourth column identifying Chart’s statement as for
18   why each “other occurrence” exhibit should be excluded.
19          2.      Chart’s objection to Plaintiffs’ use of certain trial exhibits as a basis of their expert’s
20                  inadmissible “state of mind” testimony.
21          Plaintiffs and their liability expert, Dr. Anand Kasbekar, should be barred from attempting to
22   offer “opinion” testimony from Kasbekar as to his belief regarding the content and meaning of Chart’s
23   discovery responses, historical Chart documents and emails, and what such documents allegedly reveal
24   about Chart’s actions and motives. Plaintiffs’ liability expert did not author those documents, never
25   worked for Chart, and has no personal knowledge from which to testify about the actual authors’
26   intentions or state of mind. Not only does Plaintiffs’ liability expert have no knowledge of the
27   intentions or state of mind of Chart’s employees, he has no personal experience in the decision-making
28   process for product design, manufacture or testing of any cryogenic tank manufacturer. Any testimony

                                          2
         CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                              CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 4 of 6




 1   by Plaintiffs’ liability expert interpreting the meaning of Chart documents or the state of mind of Chart
 2   or its employees, or for him to testify regarding the credibility, truthfulness, motivation, and character of
 3   Chart or its witnesses, is improper and invades the province of the jury. Courts have repeatedly held that
 4   expert “opinion” testimony regarding the motive or intent of a corporate defendant is inadmissible.
 5            For example, in DePaepe v. General Motors Corp., 141 F.3d 715 (7th Cir. 1998), a product
 6   liability case, the Seventh Circuit held that the trial court erred in allowing expert testimony that GM had
 7   reduced the amount of padding in its automobile sun visors “to save money.” Id. at 720. The plaintiff’s
 8   expert, the court concluded, “lacked any scientific basis for an opinion about the motives of GM’s
 9   designers.” Id. Accordingly, “he could not testify as an expert that GM had a particular motive,” and
10   because he was not personally involved in the design process “he could not testify as a fact witness on
11   the subject, either.” Id. See also In re Diet Drugs Prod. Liab. Lit., No. MDL 1203, 2000 WL 876900, at
12   *9 (E.D. Pa. June 20, 2000) (excluding expert testimony that defendant’s failure to change a warning
13   label was “driven by a desire to increase profits” because “[t]he question of intent is a classic jury
14   question and not one for experts”); S.E.C. v. Lipson, 46 F. Supp. 2d 758, 763 (N.D. Ill. 1998) (excluding
15   expert opinion testimony regarding defendant’s belief because the expert’s training and experience did
16   “not specially equip him to divine what Defendant truly believed” and such expert opinion testimony
17   “would invade, and perhaps usurp, the jury’s fact-finding function”).1
18           Courts have consistently held testimony that addresses issues such as knowledge, intent,
19   character, and motivation of parties is “within the ken of lay jurors” and expert testimony on such issues
20   is inadmissible. United States v. Webb, 625 F.2d 709, 711 (5th Cir. 1980) (quoting United States v.
21   Fosher, 590 F.2d 381, 383 (1st Cir. 1979)). An expert’s biased interpretations are particularly
22
     1
23     See also City of Tuscaloosa v. Harcros Chem. Inc., 158 F.3d 548, 565 (11th Cir. 1998), cert. denied, 528 U.S.
     812 (1999) (statistician’s characterizations of corporate documents as collusive would not assist the jury, which is
24   “entirely capable of determining whether or not to draw such conclusions without any technical assistance” from
     experts); Lippe v. Bairnco Corp., No. 96 CIV. 7600(DC), 2002 WL 15630, at *2-3 (S.D.N.Y. Jan. 7, 2002)
25   (expert may not “offer his personal assessment on the credibility of others or what others actually intended;” such
26   testimony “would exceed the scope of permissible expert testimony by drawing conclusions as to the intent
     behind [defendant]’s conduct, an ultimate issue in the case”); GST Telecomms., Inc. v. Irwin, 192 F.R.D. 109, 111
27   (S.D. N.Y. 2000) (“the Court should not shift to [expert] witnesses the responsibility to give conclusory opinions
     and characterizations of the business conduct portrayed”); Hoechst Celanese Corp. v. National Union Fire Ins.
28   Co. of Pittsburgh, Pa., CA No. 89C-SE-35, 1994 WL 721624, at *1 (Del. Super. Ct. April 20, 1994) (expert’s
     “subjective testimony regarding the plaintiffs’ subjective intent” is inadmissible).

                                          3
         CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                              CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 5 of 6




 1   troublesome because expert testimony has an “‘aura of special reliability and trustworthiness.’ ” United
 2   States v. Kozminski, 821 F.2d 1186, 1199 (6th Cir. 1987) (citation omitted); see also Christophersen v.
 3   Allied-Signal Corp., 939 F.2d 1106, 1112 n.10 (5th Cir. 1991), cert. denied, 112 S. Ct. 1280 (1992)
 4   (noting that “expert testimony creates the risk of a special kind of prejudice”). “The assistance provided
 5   by expert testimony is of dubious value where the ‘level of reliability of the expert testimony had not
 6   surpassed the quality of a common sense evaluation’ which could be performed by the members of a
 7   jury.” United States v. Leon, 1992 WL 133039, *3 (6th Cir. 1992) (citation omitted). Any attempt by
 8   Plaintiffs’ expert to opine as to the credibility, truthfulness, meaning or character of any of Chart’s
 9   documents or the state of mind of any of Chart witnesses should be prohibited.
10          In Chart’s previously lodged objections to Plaintiffs’ trial exhibits, it identified the objectionable
11   exhibits that are subject to exclusion for the reasons set forth herein. (ECF No. 760). Those exhibits
12   and objections are identified again in Exhibit B, which is attached hereto. Exhibit B includes a fourth
13   column identifying Chart’s statement for why Plaintiffs’ trial exhibits are an improper basis for
14   Plaintiffs’ expert to give inadmissible opinion testimony on the credibility, truthfulness, meaning or
15   character of any of Chart’s documents or the state of mind of any Chart witnesses.
16
17
18    Dated: May 6, 2021                                     By:   s/Andrew A. Lothson

19                                                           Marc G. Cowden (SB No. 169391)
                                                             Adam Stoddard (SB No. 272691)
20
                                                             SHEUERMAN, MARTINI, TABARI,
21                                                           ZENERE & GARVIN
                                                             1033 Willow Street
22                                                           San Jose, California 95125
23                                                           Tel: (408) 288-9700
                                                             Fax: (408) 295-9900
24                                                           mcowden@smtlaw.com
                                                             astoddard@smtlaw.com
25
26                                                           John J. Duffy (SB No. 6224834)
                                                             Kevin M. Ringel (SB No. 6308106)
27                                                           Andrew A. Lothson (SB No. 6297061)
                                                             SWANSON, MARTIN & BELL, LLP
28                                                           330 N Wabash, Suite 3300

                                          4
         CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                              CASE NO. 3:18-CV-01586-JSC
        Case 3:18-cv-01586-JSC Document 783 Filed 05/06/21 Page 6 of 6




                                           Chicago, Illinois 60611
 1
                                           Tel: (312) 321-9100
 2                                         Fax: (312) 321-0990
                                           jduffy@smbtrials.com
 3                                         kringel@smbtrials.com
                                           alothson@smbtrials.com
 4
 5                                         Counsel for Defendant Chart, Inc.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      5
     CHART’S STATEMENT REGARDING OBJECTIONS TO PLAINTIFFS’ TRIAL EXHIBITS
                          CASE NO. 3:18-CV-01586-JSC
